Title: To Thomas Jefferson from Pseudonym: "Thy Friend", 7 February 1809
From: Pseudonym: “Thy Friend”
To: Jefferson, Thomas


                  
                     Friend Thomas 
                     
                     [on or before
                        7 Feb. 1809]
                  
                  If Thou Should Live 3 Months after leavng Thy office, (which permit [me to] Doubt) thou Wilt Thank me for my Communications
                  
                     Thy Friend 
                     
                  
                  
                     Exchuse this as wrote in the Dark—
                  
               